    Case: 1:19-cv-03483 Document #: 58 Filed: 06/16/20 Page 1 of 2 PageID #:432




                 IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 RACQUEL CHAPMAN, YULANDA FRYE,
 FELICIA GILLS, CRYSTAL HALL, ROBYN
 HILL, and MARGRETTA RICE,
                                                       Case No. 1:19-cv-03483
                        Plaintiffs,
                                                       Honorable Steven C. Seeger
        v.

 SANTANDER CONSUMER USA INC., an
 Illinois corporation,

                        Defendant.


                                STIPULATION OF DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff

Racquel Chapman, Plaintiff Yulanda Frye, Plaintiff Felicia Gills, Plaintiff Crystal Hall, Plaintiff

Robyn Hill, and Plaintiff Margretta Rice and Defendant Santander Consumer USA Inc., by and

through their undersigned attorneys, hereby stipulate and agree (i) to dismiss the claims of

Plaintiff Racquel Chapman, Plaintiff Yulanda Frye, Plaintiff Felicia Gills, Plaintiff Robyn Hill,

and Plaintiff Margretta Rice with prejudice, and (ii) to dismiss the claims of Plaintiff Crystal Hall

without prejudice. Each party shall bear its own attorneys’ fees and costs.

                                              Respectfully submitted,

                                              RACQUEL CHAPMAN, YULANDA FRYE,
                                              FELICIA GILLS, CRYSTAL HALL, ROBYN
                                              HILL, and MARGRETTA RICE,

Dated: June 16, 2020                          By: /s/ Schuyler Ufkes

                                              Benjamin H. Richman
                                              brichman@edelson.com
                                              Schuyler Ufkes
                                              sufkes@edelson.com
                                              EDELSON PC



                                                 1
    Case: 1:19-cv-03483 Document #: 58 Filed: 06/16/20 Page 2 of 2 PageID #:433




                                      350 North LaSalle, 14th Floor
                                      Chicago, Illinois 60654
                                      Tel: (312) 589-6370
                                      Fax: (312) 589-6378

                                      Counsel for Plaintiffs


                                      SANTANDER CONSUMER USA INC.,

Dated: June 16, 2020                  By: /s/ Virginia Bell Flynn (with authorization)

                                      Chad R. Fuller (Bar #190830)
                                      Virginia Bell Flynn (Bar #79596)
                                      TROUTMAN SANDERS LLP
                                      11682 El Camino Real, Suite 400
                                      San Diego, CA 92130
                                      Telephone: 858-509-6000
                                      Email: chad.fuller@troutman.com
                                      Email: virginia.flynn@troutman.com

                                      Punit K. Marwaha
                                      TROUTMAN SANDERS LLP
                                      1 N. Wacker Drive, Suite 2905
                                      Chicago, IL 60606
                                      Telephone: (312) 759-5949
                                      Email: Punit.Marwaha@Troutman.com

                                      Counsel for Defendant




                                         2
